DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 04 March 2019 has been entered; claims 1-20 remain pending. 

Claim Objections
Claims 3, 4, 9, 19, and 20 are objected to because of the following informalities:  regarding claims 3, 4, 9, 19, and 20, the limitation “sais tube part” should be recited as “said tube part”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitations are rendered indefinite, as the components of the arrangement are not clearly defined. The preamble of claim 1 recites an arrangement for a sewerage system comprising a French drain comprising an inspection well device that can be 
The limitations of the preamble of claim 1 are further confusing because no structural components are recited, beyond stating that the French drain comprises an inspection well device.  The Figures do not shed any light on which components are part of the “arrangement”. 
The limitations concerning the inspection well device are extraordinarily unclear, “a bottom part”, “a tube part”, and it is noted that no outlets or pipelines are even defined for the first drain, which according to the above interpretation of claim 1 is not necessarily present within the arrangement but could simply be a part of the sewerage system. It is not even clear where the first drain and the French drain are situated with respect to each other and the “arrangement”, or what constitutes a first drain or French drain. Claim 1 further recites “a first drain system” and a “French drain system”, which are also not defined structurally and it is not clear how the first drain system and French drain system are different than the first drain and French drain, respectively.
Lastly, the limitations “so that said first drain systems and said French drain system remain as separate systems” do not even seem possible upon examination of the figures. Even if possible, the first drain and the French drain are not necessarily part of the “arrangement” according to the above interpretation of claim 1.
With respect to claims 3, 9, and 19, the limitations are rendered indefinite, as it defines a connection between “said arrangement” (whatever components that actually involves) and “an inspection well of said first drain system” (which itself is indefinite for the reasons discussed 
With respect to claims 4, 10, and 20, the limitations are rendered indefinite, as no first drain system are actively required by claim 1.  It appears from the Figures that the first drain system could simply refer to piping within the sewerage system; this is the interpretation the Examiner will take. 
With respect to claim 5, the limitations “said drain inspection well” lacks antecedent basis in the claim language.  The Examiner cannot decipher what is meant by “a number of outlets in connection of said drain inspection well of said first drain system for pipelines”. 
With respect to claim 6, the limitations “in connection of inspection well of” are not clear. 
With respect to claims 7 and 11-18, the limitations “French drain inspection well” are not structurally defined and it is unclear how this feature is connected to the arrangement.  From the Figs, it appears as though French drain inspection well 116 is simply a continuation of piping, possibly a part of the sewerage system.  This is this interpretation the Examiner will take, for the purposes of examination. 
With respect to claims 2 and 8, they are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202010001051, hereinafter, “DE (‘051)”.
With respect to claim 1, DE (‘051) discloses an inspection well device which has as a focus to not to mix sewage/grey water and rainwater (Paragraph [0002]). D2 discloses in Figs. 3 and 4 a manhole base body 2 (“bottom part”) and a tube part (28) protruding therefrom. The height of the tube part reaches higher than outlets 4, 18 formed in manhole base body 2 arranged within sewer shaft 1 (“first drain”), wherein outlets 4, 18 are arranged at different heights (see Fig. 3-5b).
With respect to claims 2 and 8, DE (‘051) discloses closing means 30, 32, which is a cover 30 for riser pipe 26 with pivot bearing 32 (Fig. 1; Paragraph [0035], “openable cap”).
With respect to claims 3, 9, and 19, no clear additional features for the arrangement are recited in claim 3 as the limitations merely recite "is connectible to an inspection well of said first drain system”; however, the bottom part and tube portion are within sewer shaft 1 (“inspection well”) (Paragraph [0028]; Fig. 1). 
With respect to claims 4, 10, and 20, DE (‘051) teaches that the bottom part and tube portion are within sewer shaft 1 (“inspection well”) (Paragraph [0028]; Fig. 1).
With respect to claims 5 and 6, DE (‘051) teaches outlets 4, 18 formed in manhole base body 2 arranged within sewer shaft 1, wherein outlets 4, 18 are arranged at different heights (see Fig. 3-5b).
With respect to claims 7 and 11-18, the additional feature "French drain inspection well" is not specified regarding structure so it is difficult so say how such well should look like (it seems that a bottomless tube is a “well” for the applicant?) and where it should be arranged in claimed arrangement.  It would seem that the bottom portion of sewer shaft 1 would meet the limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11 June 2021